Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendment filed 07/19/2022 has been entered. Claims 1-3, 6-17 and 19-20 are currently pending in this application.
Applicant’s arguments, see Pages 5-8, filed 07/19/2022, with respect to the rejection(s) of claim(s) 1-3, 6-17 and 19-20 have been fully considered and are persuasive. The rejections of claims 1-3, 6-17 and 19-20 has been withdrawn.

Terminal Disclaimer
The terminal disclaimer filed on 07/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,106,079 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-3, 6-17 and 19-20 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a display device as set forth in claims 1-3, 6-17 and 19-20.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a display device, comprising: a backlight module emitting a light; a first display panel comprising a first polarizer; a second display panel comprising a second polarizer; and a knob disposed on the first display panel; wherein the first polarizer has a first projection, the second polarizer has a second projection, and an area of an overlap between the first projection and the second projection accounts for 10% or less of an area of the second projection, wherein the first display panel comprises a non-display area, and the second display panel corresponds in position to the non-display area, wherein “the knob comprises a first sub-structure disposed between the second display panel and the first display panel, the first display panel is adhered to the first sub-structure through a first adhesive layer, the second display panel is adhered to the first sub-structure through a second adhesive layer, and the light penetrates the first adhesive layer and the second adhesive layer” in combination with the other required elements of the claim. 
Claims 2-3, 6-17 and 19-20 are allowable due to their dependency.
The most relevant reference, Fan (US 9897840, at least Fig. 1-5) in view of Arceo (US 2017/0102788, at least Fig. 9 and 11) only discloses a display device, comprising: a backlight module emitting a light; a first display panel comprising a first polarizer; a second display panel comprising a second polarizer; and a knob disposed on the first display panel; wherein the first polarizer has a first projection, the second polarizer has a second projection, and an area of an overlap between the first projection and the second projection accounts for 10% or less of an area of the second projection, wherein the first display panel comprises a non-display area, and the second display panel corresponds in position to the non-display area. However they do not teach or suggest that the knob comprises a first sub-structure disposed between the second display panel and the first display panel, the first display panel is adhered to the first sub-structure through a first adhesive layer, the second display panel is adhered to the first sub-structure through a second adhesive layer, and the light penetrates the first adhesive layer and the second adhesive layer in combination with the other required elements of the claim.
Guzman (US 2017/0052399, at least Fig. 1), Togashi (US 2020/0089337, at least Fig. 1), Pryor (US 2008/0129707, at least Fig. 8) and Jaeger (US 5777603, at least Fig. 4 and 5) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871